DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faust et al. (U.S. Patent 4,367,418, hereafter Faust).
Claim 1: Faust teaches a switching device for disconnecting a current path in a DC supply system (Figures 4 and 13), said current path comprising source-end and load-end inductances, the switching device comprising: 
two series-connected switching modules (series-connected instances of Figure 4; column 1 lines 12-16, column 2 lines 23-24 and 59-68, column 3 lines 1-5 and column 4 lines 48-51), wherein each of the switching modules comprises three parallel branches; 
the first branch including a controllable semiconductor switching element (thyristor T of Figure 4); 
the second branch including a first resistor (R1; Figure 13 which is the subcircuit of Figure 4) connected in series to a second resistor (R2) and then a first capacitor (C2); 
the third branch including a second capacitor (C1) in series with a second switching element (CAD2); 
wherein a first node (node at the top of Figure 13 connected to the anode of T in Figure 4) joins the first end of all three branches so the first resistor (R1) is connected to a first load terminal of the controllable semiconductor switching element (the node at the top of Figure 13 connected to the anode of T in Figure 4) and a second load terminal of the controllable semiconductor switching element (the node at the bottom of Figure 13 connected to the cathode of T in Figure 4) is connected to the first capacitor (C2); and 
	a connecting leg (middle node of Figure 13) runs from an intermediate node of the second branch to a respective intermediate node of the third branch, wherein the intermediate node of the second branch is between the first resistor and the second resistor (node between R1 and R2) and the respective intermediate node of the third branch is between the second capacitor and the second switching element (node between C1 and CAD2).
 
Claim 9: Faust further teaches that a desired discharge time of the capacitor is set by the ratio of the resistance values of the resistors in the series circuit (via R1, R2 and C2; Figures 13, 13a and 13b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Vershinin (U.S. Patent 10,498,328).
Claim 2: Faust teaches the details of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element (CAD2) can be switched to a conducting state and a blocking state via a control signal. 
Vershinin teaches a further controllable semiconductor switching element (36; Figure 1) that can be switched to a conducting state and a blocking state via a control signal (via 50; column 7 lines 6-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).  

Claim 3: Faust teaches the limitations of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element is an insulated-gate bipolar transistor. 
Vershinin teaches a further controllable semiconductor switching element (36; Figure 1) is an insulated-gate bipolar transistor (column 5 lines 48-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).

Claim 4: Faust teaches the limitations of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element comprises a thyristor. 
Vershinin teaches a further controllable semiconductor switching element (36; Figure 1) comprises a thyristor (column 5 lines 48-54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).

Claim 5: The combined circuit further teaches that the thyristor is disconnectable (via 50; Figure 1 of Vershinin).
  
Claim 6: The combined circuit further teaches that the thyristor can be turned off by a turn-off circuit (via 50; Figure 1 of Vershinin and Figure 13 of Faust).  

Claim 7: The combined circuit further teaches that the controllable semiconductor switching element (thyristor of Faust) is an element of the turn-off circuit (Figure 13 of Faust).  

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. Applicant asserts that Faust does not teach two switching elements in parallel branches because CAD1 and CAD2 are connected in series in Figure 13. Examiner respectfully disagrees. Faust teaches a first branch including a controllable semiconductor switching element (thyristor T of Figure 4), where Figure 13 shows the details of the subcircuits B in Figure 4 (column 2 lines 59-68, column 3 lines 1-5), and a third branch including a second capacitor (C1) in series with a second switching element (CAD2). Therefore, Faust teaches two switching elements in parallel branches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849